Oo eo YN HD WH FF WD NY

wo NH NH NH NY NY NY NN NN YH HY KF FY Fe FF SF Se eS
Co TD A AW BR WO NO KH OO FAN DH FP WwW NY | &

 

 

Case 3:19-cv-00508-MMD-CLB Document18 Filed 01/10/20 Page 1 of 2

Gena L. Sluga, Nevada Bar No. 9910

CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA, LLC

8985 S. Eastern Avenue, Suite 200

Las Vegas, Nevada 89123

Telephone: (702) 362-6666

Facsimile: (702) 992-1000
gsluga@cdslawfirm.com

Attorneys for Plaintiff Foremost Signature
Insurance Company

 

__*” FILED

_.. RECEIVED
——— ENTERED

SERVED ON
COUNSEL/PARTIES OF RECORD

 

JAN 13 2020

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

BY: DEPUTY

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEVADA

FOREMOST SIGNATURE INSURANCE
COMPANY, a Michigan corporation duly
licensed to sell and administer insurance in

The State of Nevada,

Plaintiff,
Vs,
GMUENDER ENGINEERING, LLC, a Nevada
limited liability company; JOSEF C.

GMUENDER and JANE DOE GMUENDER,
husband and wife; MARY E. GMUENDER and
JOHN DOE GMUENDER, husband and wife;
WILLIAM HUBER, parent and guardian of
Ashley Huber and Taylor Huber, individually and
as surviving children of Kelly Huber, deceased;
GRANBY REALTY HOLDINGS, LLC, ai
Colorado limited liability company; GRANITE
STATE INSURANCE COMPANY, an Illinois
corporation, NATIONAL UNION _ FIR
INSURANCE COMPANY OF PITTSBURGH
PA, a Pennsylvania corporation.

Defendants.

 

 

Case No. 3:19-cv-00508-MMD-GBG
OLDER

STIPULATION AND [PROPOSED] ORDER
FOR EXTENSION OF TIME TO FILE
RESPONSIVE PLEADING TO
DEFENDANTS GRANITE STATE
INSURANCE COMPANY AND NATIONAL
UNION FIRE INSURANCE COMPANY OF
PITTSBURGH PA’S COUNTERCLAIMS
AGAISNT FOREMOST SIGNATURE
INSURANCE COMPANY

Plaintiff/Counter-Claim Defendant Foremost Signature Insurance Company (“Foremost”) and

Defendants/Counter-Claim Plaintiffs Granite State Insurance Company (“Granite State”) and National

Union Fire Insurance Company of Pittsburgh, PA (“National Union”) (Granite State and National

Union together, “Defendants”), by and through their attorneys of record, hereby stipulate and agree to

extend the deadline for Foremost to file a responsive pleading to Defendants’ Counterclaims up to and

 
DoD 0 Co IN DB TA FP WD NY

wo NO NH NY WN NY YN WV NY KH HF RP eee ee ee
Co DTN ON BR WY NH KF OO me NHN DWN FP WY

 

 

Case 3:19-cv-00508-MMD-CLB Document18 Filed 01/10/20 Page 2 of 2

including January 17, 2020.

This stipulation is submitted in compliance with LR IA 6~1. Good cause exists for the requested
extension as this insurance coverage lawsuit arises from an underlying accident that took place in
December 2016 and involves underlying litigation in both Colorado State and Federal courts. The
Parties to this stipulation agree that additional time is needed to fully evaluate the coverage issues
presented in Defendants’ counterclaims.

This is the parties’ first request for an extension of the deadline.

RESPECTFULLY SUBMITTED this 10" day of January 2020.

CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA, LLC

By: /s/ Gena L. Sluga
Gena L. Sluga
8985 South Eastern Avenue, Suite 200
Las Vegas, Nevada 89123
gsluga@cdslawfirm.com
Attorney for Plaintiff Foremost Signature Insurance
Company

NICOLAIDES FINK THORPE MICHAELIDES SULLIVAN, LLP

By: /s/ Jeffrey N. Labovitch (w/ permission)
Jeffrey N. Labovitch
4365 Executive Drive, Suite 950
San Diego, CA 92121
Attorney for Defendants Granite State Insurance Company
and National Union Fire Insurance Company of Pittsburgh,
PA

ORDER
GOOD CAUSE SHOWN, IT IS SO ORDERED.

L
Upited Siptes Magistrate Judge Carla Baldwin éarey

pate: (//3/Z02-0
7“

 
